Citation Nr: 1114850	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-47 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from June 1958 to December 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO).  

The issue of entitlement to service connection for tinnitus has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's March 2009 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

Generally, service connection is warranted when there is evidence of:  (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The United States Court of Appeals for Veterans Claims (the Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Concerning Hickson element (1), medical evidence of a current disability, it appears that the Veteran has a bilateral hearing loss disability for VA purposes as per 38 C.F.R. § 3.385.  Specifically, the Veteran has submitted results from an April 2006 audiogram from Walter Reed Army Medical Center which reflects the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
15
55
65
100
50
LEFT
10
25
35
70
80
44

The April 2006 treatment record does not reflect that word recognition test, in percentages, using the Maryland CNC test was performed.  See an April 2006 treatment record from Walter Reed Army Medical Center.  

Also of record is a May 2008 audiogram from Walter Reed Army Hospital reflecting Maryland CNC test reflecting word recognition of 76 percent in the left ear and 86 percent in the right ear.  The Board observes that the May 2008 treatment record bears a handwritten note, presumably of the decibel losses represented by the graphical representation of the audiogram; however, it is unclear who is responsible for this notation.  Notwithstanding the confusion resented by the May 2008 report, the competent medical evidence of record reflects that the Veteran demonstrates a bilateral hearing loss disability for VA purposes as per 38 C.F.R. § 3.385, and thus, Hickson element (1) has been demonstrated.  

Regarding Hickson element (2), medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury, the Veteran has consistently asserted that he experienced excessive noise exposure during combat gunfire support operations off the shore of the Republic of Vietnam as the Operations Officer aboard the USS Bache (DD - 470).  The Board observes that the Veteran's DD-214 reflects that he has been awarded a Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color with Palm) and a Republic of Vietnam Campaign Medal and Ribbon with Device; however, none of these medals denotes combat participation per se.  The Board notes that the RO has not requested that the Veteran's complete 201 personnel file be associated with his VA claims file.  Such a file may contain the evidence verifying the Veteran's reported exposure to excessive noise from combat gunfire support operations off the shore of the Republic of Vietnam as the Operations Officer aboard the USS Bache.  

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  As the Veteran's service personnel records are potentially probative and may contain information to substantiate his claim, they should be obtained and associated with the claims folder.

Concerning crucial Hickson element (3), medical evidence of a nexus between an in-service injury or disease and the current disability, the Board observes that the Veteran's VA claims file is devoid of any statement addressing a possible connection between the Veteran's current bilateral hearing loss disability and his in-service noise exposure other than that of the Veteran.  While the Veteran is competent to report symptomatology which he has experienced, he does not have the medical expertise requisite to provide a credible medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Veteran has not been seen for a VA examination in connection with this claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this case must be remanded to the RO for a medical examination addressing whether the appellant has a cervical spine, thoracic spine, or left shoulder disability, and whether any such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain the Veteran's 201 personnel file and associate it with the claims file. 

2.  The AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed bilateral hearing loss disability.  After obtaining any necessary release(s) from the Veteran, the AMC should attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.

3.  The AMC should schedule the Veteran for an audiological examination.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  

After a review of the Veteran's complete VA claims file and an examination of the Veteran, to include audiometric testing, the VA examiner is requested to provide an opinion as to whether any current hearing loss disability, bilateral or unilateral, is at least as likely as not (i.e., probability of 50% or greater) related to in-service noise exposure.  

Any opinion(s) should be supported by adequate rationale.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  If the VA examiner is unable to render the requested opinion, he/she should so indicate and provide a detailed explanation of why such an opinion could not be provided.  

4.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



